Citation Nr: 0408815	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  95-30 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $20,192.30.

(Issues involving service connection are addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from June 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of the Committee on 
Waivers and Compromises (COW) dated in October 2002, which 
denied waiver of recovery of an overpayment of pension 
benefits in the amount of $20,192.30.  


FINDINGS OF FACT

1.  For the period from August 1999 through February 2002, 
the veteran was paid VA pension benefits in an amount based 
on no countable income, when he was concurrently in receipt 
of Social Security Administration (SSA) disability benefits, 
resulting in a VA pension overpayment of $20,192.30.  

2.  The veteran notified the RO of his SSA award in July 
1999, and the evidence does not establish that there was an 
intentional failure to report his Social Security benefits 
for the purpose of continued receipt of VA pension benefits 
to which he was not entitled, for the period from August 1999 
through July 2000, which comprises $7,631.30 of the total 
overpayment.  

3.  As to the remainder of the overpayment, in the amount of 
$12,561, the veteran intentionally failed to report his 
income after requested to provide SSA income information by 
the VA in July 2000, in order to receive VA pension benefits 
to which he was not entitled.  


CONCLUSIONS OF LAW

1.  That portion of a pension overpayment in the amount of 
$7,631.30, attributable to the period from August 1999 
through July 2000, is not precluded because of bad faith on 
the part of the veteran.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2003).

2.  Waiver of recovery of that portion of the pension 
overpayment in the amount of $12,561, attributable to the 
period from August 2000 through February 2002, is precluded 
because of bad faith on the part of the veteran.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran submitted an Income-Net Worth and Employment 
Statement in July 1996, in order to claim VA non-service-
connected pension benefits.  In this claim, the veteran 
reported that he had no income, no assets, and that his claim 
for SSA benefits had been disallowed.  

In September 1996, the veteran was informed that his claim 
for pension had been granted, and that he would receive 
pension benefits effective August 1, 1996, in the monthly 
amount of $687.  He was informed that the pension paid was 
the difference between countable annual income and a maximum 
allowable rate.  The letter also informed him that the award 
was based on countable annual income of $0.  Social Security 
was specifically listed as one of the potential sources of 
countable income.  The veteran was also notified that the 
rate of pension was directly related to his and his family's 
income, that adjustment to his payments must be made whenever 
the income changed, and that the VA must be notified if there 
were any changes in the income shown.  He was further 
informed that failure to promptly report income changes could 
result in the creation of an overpayment which would have to 
be repaid.  

A VA pension eligibility verification report (EVR) was 
received from the veteran in February 1998, in which he 
reported he was not married, and had no income from any 
source, including SSA.

In June 1998, the veteran requested that his two dependent 
children be added to his benefits.  

In July 1998, he was informed that his award had been 
adjusted to include benefits for his child under the age of 
18.  Again, he was informed that the award was based on 
countable annual income of $0.  Potential sources of income 
were listed, including SSA benefits.  The veteran was 
notified that the rate of pension was directly related to his 
and his family's income, that adjustment to his payments must 
be made whenever the income changed, and that the VA must be 
notified if there were any changes in the income shown.  He 
was further informed that failure to promptly report income 
changes could result in the creation of an overpayment which 
would have to be repaid.  

In July 1999, a statement was received from the veteran's 
representative, referencing an attached copy of an SSA award 
letter, and requesting that it be used in his rating for 
service-connected disability.  (At that time, service 
connection was not in effect for any disabilities, although 
an appeal was pending.)

The attachment consisted of an award letter and decision from 
SSA, dated in May 1999, which contained the information that 
the veteran had been awarded SSA disability benefits, based 
on a claim filed in January 1998.  

In July 2000, the RO requested the veteran to furnish a copy 
of the original and any later SSA award or disallowance 
letter for himself and any dependents, or a statement from 
the SSA showing the benefit rate and effective date of 
benefits (or disallowance).  

In August 2001, the veteran was informed that his pension was 
retroactively reduced for the year 1998, based on previously 
unreported income received that year.  (This resulted in the 
creation of a separate overpayment from the one at issue, as 
the veteran did not request a waiver of that overpayment.)

In August 2001, the veteran was informed that SSA reported he 
had begun receiving SSA benefits in August 1999, which 
continued to the present.  He was informed that VA records 
showed that he did not report any income during this period.  
He was informed that as a result, unless he provided 
information showing that that the SSA information was wrong, 
his benefits would be adjusted effective August 1, 1999.  He 
was informed that the adjustment would result in an 
overpayment, and that not only would he receive less money, 
but he would also owe the VA money.  He was also informed 
that he could reduce the potential overpayment by sending a 
statement asking that payments be adjusted beginning with his 
next check.  

In March 2002, he was informed that his pension rate had been 
adjusted due to his receipt of SSA benefits in August 1999.  
By separate letter, he was informed that this adjustment had 
resulted in an overpayment of $20,192.30 which must be 
repaid.  He requested waiver of recovery of the overpayment, 
and the current appeal ensued.  

In his substantive appeal, the veteran argued that he was not 
at fault in the creation of the overpayment.  He said that 
prior to his divorce in 2001, his wife had taken care of all 
the bills.  (In his February 1998 EVR, the veteran said he 
was unmarried.)  He states that he did not get around to 
personal business due to his depression and medication.  

II.  Analysis 

Information necessary for the instant Board decision on the 
waiver claim is already in the claims folder, and there is 
compliance with the notice and duty to assist provisions of 
the law.  See 38 U.S.C.A. §§ 5103, 5103A; Barger v. Principi, 
16 Vet.App. 132 (2002).  

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The 
veteran's request for waiver of recovery of the overpayment 
was denied by the RO on the basis that he had shown bad faith 
in the creation of the debt, a statutory bar to waiver under 
38 U.S.C.A. § 5302(c).  "Bad faith" is defined by 
regulation, 38 C.F.R. § 1.965(b)(2), as: 

. . . unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  
Thus, a debtor's conduct in connection with 
a debt arising from participation in a VA 
benefits/services program exhibits bad faith 
if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely consequences, 
and results in a loss to the government.

The overpayment at issue was created as a result of the 
veteran's having been paid VA pension benefits for the period 
from August 1999 through February 2002 in an amount based on 
no countable income, when in fact he was receiving SSA 
disability benefits throughout the period.  

A veteran who is receiving pension must notify the VA of any 
material change or expected change in his or her income or 
other circumstances which would affect his entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient acquires knowledge that 
he will begin to receive additional income.  38 C.F.R. § 
3.660(a).  

In this case, the veteran did notify the VA that he was 
receiving SSA benefits in July 1999, shortly after the award 
was granted.  He did not specify that the information was for 
pension purposes; indeed, although vague, the accompanying 
statement suggests it was for use in his service connection 
claim.  Nevertheless, the fact that he promptly provided the 
RO with the information that he had been awarded SSA benefits 
weighs significantly against deceptive intent, intent to seek 
an unfair advantage, or other indication of bad faith.  
Moreover, it provided VA with the information that the 
veteran was in receipt of pension benefits.   

However, although the RO failed to act on the information at 
that time, in July 2000, the RO sent the veteran a letter 
asking him to furnish a copy of his original SSA and any 
later award or disallowance letter.  The veteran did not 
respond to that request, and, particularly when considered 
together with his continued receipt of an excess amount of 
pension benefits, the Board finds that he acted in bad faith 
with respect to that portion of the overpayment created 
beginning in August 2000.  In this regard, the Board notes 
that even after having been notified in August 2001 that 
unless he could show that he was not receiving SSA benefits, 
he was no longer entitled to pension benefits in the amount 
he had been receiving, and that he would owe the VA the 
money, he continued to retain the benefits until the March 
2002 award which reduced the pension benefits.  According to 
a February 2003 audit, the amount applicable to the period 
from August 1, 2000 through February 28, 2002 is $12,561.  

With respect to this sum, the veteran's failure to provide 
requested information regarding the amount of SSA benefits he 
was receiving, and his continued retention of excess VA 
pension benefits, even after notification that he was not 
entitled, demonstrate an intent to seek an unfair advantage 
with regard to VA pension benefits.  He had been informed of 
the likely consequences; and his intentional failure to 
report the changes in his circumstances constitutes bad 
faith.  Since bad faith in the creation of the debt has been 
shown, waiver of recovery of the debt in the amount of 
$12,561 is precluded by law.  38 U.S.C.A. § 5302(c); 
38 C.F.R. §§ 1.962, 1.965.  Hence, the principles of equity 
and good conscience, such as financial status, are not for 
application.  Moreover, the evidence on the issue of bad 
faith is not so evenly balanced as to create a reasonable 
doubt.  38 U.S.C.A. § 5107(b).  

For these reasons, the veteran's waiver claim for that 
portion of the debt in the amount of $12,561 must be denied.

With respect to the remaining $7,631.30, as discussed above, 
the veteran's notification of the May 1999 award of SSA 
benefits in July 1999 relieves him of bad faith for that 
portion of the debt.  The Board concludes that the veteran's 
actions did not constitute bad faith, nor has fraud or 
misrepresentation been shown, and, therefore, waiver of 
recovery of the portion of the overpayment of pension 
benefits in the amount of $7,631.30 is not precluded by law.  
To that extent only, the appeal is allowed.  Further RO 
action on this portion of the overpayment involved in the 
waiver claim is required, as set forth in the below remand.


ORDER

To the extent that no statutory preclusion to waiver of 
recovery of a pension overpayment in the amount of $7,631.30 
has been shown, the appeal is granted.

Waiver of recovery of the remainder of the overpayment of 
pension benefits, in the amount of $12,561, is denied.


REMAND

In view of the above decision regarding the absence of a 
statutory bar to waiver of recovery of that portion of the 
pension overpayment in the amount of $7,631.30, the issue of 
waiver of recovery of the overpayment must again be reviewed 
by the COW for initial consideration of whether it would be 
against equity and good conscience to require repayment of 
the overpayment.  An updated financial status report should 
be obtained from the veteran.  

Accordingly, this issue is remanded to the RO for the 
following:

1.  The RO should have the veteran fill 
out and return a current Financial Status 
Report.

2.  Thereafter, the case should be 
referred to the COW for a determination as 
to whether or not recovery of the pension 
overpayment in the amount of $7,631.30 
would be against the principles of equity 
and good conscience, to include 
consideration of all elements set forth in 
38 C.F.R. § 1.965(a).  If the decision 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



